EXHIBIT 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following documents of Navistar International Corporation, its principal
subsidiary Navistar, Inc. and its indirect subsidiary Navistar Financial
Corporation are incorporated herein by reference.

 

10.1    Pooling and Servicing Agreement dated as of June 8, 1995, among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Chemical Bank, as 1990 Trust Trustee, and The Bank of New York, as
Master Trust Trustee. Filed as Exhibit 4.1 to Navistar Financial Securities
Corporation’s Form 8-K dated and filed December 12, 2003. Commission File No.
033-87374. 10.2    First Amendment to the Pooling and Servicing Agreement dated
as of September 12, 1995, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 10.103 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.3    Second Amendment to the Pooling and Servicing Agreement dated
as of March 27, 1996, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 10.104 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.4    Third Amendment to the Pooling and Servicing Agreement dated
as of July 17, 1998, among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller and The Bank of New York, as Master
Trust Trustee. Filed as Exhibit 10.105 to Navistar Financial Corporation’s Form
10-K dated and filed December 10, 2007. Commission File No. 001-04146. 10.5   
Fourth Amendment to the Pooling and Servicing Agreement dated as of June 2,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.7 to Navistar Financial Securities Corporation’s
Form S-3/A dated and filed June 12, 2000. Commission File No. 333-32960. 10.6   
Fifth Amendment to the Pooling and Servicing Agreement dated as of July 13,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Trust’s
Form 8-K dated July 13, 2000 and filed July 14, 2000. Commission File No.
033-36767-03. 10.7    Sixth Amendment to the Pooling and Servicing Agreement
dated as of October 31, 2003, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 4.7 to Navistar Financial Dealer Note
Master Owner Trust’s Form S-3/A dated and filed December 23, 2003. Commission
File No. 333-104639-01. 10.8    Seventh Amendment to the Pooling and Servicing
Agreement dated as of June 10, 2004, among Navistar Financial Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller and The Bank of
New York, as Master Trust Trustee. Filed as Exhibit 4.6 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K dated June 10, 2004 and filed June 14,
2004. Commission File No. 333-104639-01. 10.9    Series 2000-VFC Supplement to
the Pooling and Servicing Agreement, dated as of January 28, 2000, among
Navistar Financial Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 2000-VFC Certificateholders. Filed as Exhibit 10.71 to
Navistar Financial Corporation’s Form 10-Q for the period ended January 31,
2005, which was dated and filed April 19, 2005. Commission File No. 001-04146.

 

E-4



--------------------------------------------------------------------------------

10.10    Amendment No. 1 dated as of January 22, 2003 to the Series 2000-VFC
Supplement to the Pooling and Servicing Agreement dated January 28, 2000, by and
among Navistar Financial Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee. Filed
as Exhibit 10.72 to Navistar Financial Corporation’s Form 10-Q for the period
ended January 31, 2005, which was dated and filed April 19, 2005. Commission
File No. 001-04146. 10.11    Amendment No. 2 dated October 25, 2007 to the
Series 2000-VFC Supplement to the Pooling and Servicing Agreement dated January
28, 2000, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller and The Bank of New York, a New York
banking corporation, as Master Trust Trustee. Filed as Exhibit 10.149 to
Navistar Financial Corporation’s Form 10-K on December 10, 2007. Commission File
No. 001-04146. 10.12    Certificate Purchase Agreement, dated as of January 28,
2000, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, Receivables Capital Corporation, as
the Conduit Purchaser and Bank of America, National Association, as
Administrative Agent for the Purchasers, and as a Committed Purchaser. Filed as
Exhibit 1.1 to Navistar Financial Securities Corporation’s Form 8-K dated and
filed February 24, 2000. Commission File No. 033-87374. 10.13    Extension to
the Certificate Purchase Agreement, dated as of January 25, 2001, by and among
Navistar Financial Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, Receivables Capital Corporation, as the Conduit
Purchaser and Bank of America, National Association, as a Committed Purchaser.
Filed as Exhibit 10.106 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.14    Extension and
Amendment to the Certificate Purchase Agreement, dated as of January 23, 2002,
by and among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Receivables Capital Corporation, as the
Conduit Purchaser and Bank of America, National Association, as a Committed
Purchaser. Filed as Exhibit 10.107 to Navistar Financial Corporation’s Form 10-K
dated and filed December 10, 2007. Commission File No. 001-04146. 10.15    First
Amendment to the Certificate Purchase Agreement, dated as of January 27, 2003,
by and among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Receivables Capital Corporation, as the
Conduit Purchaser and Bank of America, National Association, as Administrative
Agent for the Purchasers and as a Committed Purchaser. Filed as Exhibit 10.108
to Navistar Financial Corporation’s Form 10-K dated and filed December 10, 2007.
Commission File No. 001-04146. 10.16    Extension dated February 20, 2004 to the
Certificate Purchase Agreement, dated as of January 28, 2000, among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as conduit purchaser and assignee of
Receivables Capital Corporation, and Bank of America, National Association, as
Administrative Agent for the Purchasers, and as a Committed Purchaser. Filed as
Exhibit 10.134 to Navistar Financial Corporation’s Form 10-K dated and filed
December 10, 2007. Commission File No. 001-04146. 10.17    Amended and Restated
Certificate Purchase Agreement, dated as of December 27, 2004, among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding Corp., as a Conduit Purchaser, Bank of America, National
Association, as Administrative Agent for the Purchasers, a Managing Agent, and
as a Committed Purchaser and the Bank of Nova Scotia, as a Committed Purchaser
and as a Managing Agent. Filed as Exhibit 10.73 to Navistar Financial
Corporation’s Form 10-Q for the period ended January 31, 2005, which was dated
and filed April 19, 2005. Commission File No. 001-04146.

 

E-5



--------------------------------------------------------------------------------

10.18    Extension to Amended and Restated Certificate Purchase Agreement, dated
as of December 19, 2005, by and among Navistar Financial Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, Kitty Hawk
Funding Corporation, as a Conduit Purchaser, Liberty Street Funding Corporation,
as a Conduit Purchaser, Bank of America, National Association, as Administrative
Agent for the Purchasers and as a Managing Agent and as a Committed Purchaser
and the Bank of Nova Scotia, as a Committed Purchaser and as a Managing Agent.
Filed as Exhibit 10.109 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.19    Amendment dated
October 31, 2006 to the Amended and Restated Certificate Purchase Agreement,
dated as of December 27, 2004, by and among Navistar Financial Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, Kitty Hawk
Funding Corporation, as a Conduit Purchaser, Bank of America, National
Association, as Administrative Agent for the Purchasers and as a Managing Agent
and as a Committed Purchaser and the Bank of Nova Scotia, as a Committed
Purchaser and as a Managing Agent. Filed as Exhibit 10.132 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.20    Amendment, Wavier and Extension dated March 24, 2006 to the
Amended and Restated Certificate Purchase Agreement, dated as of December 27,
2004, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as
a Conduit Purchaser, Liberty Street Funding Corporation, as a Conduit Purchaser,
Bank of America, National Association, as Administrative Agent for the
Purchasers and as a Managing Agent and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent. Filed as Exhibit
10.133 to Navistar Financial Corporation’s Form 10-K dated and filed
December 10, 2007. Commission File No. 001-04146. 10.21    Amendment, Waiver and
Extension to Amended and Restated Certificate Purchase Agreement, dated as of
May 26, 2006, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as
a Conduit Purchaser, Liberty Street Funding Corporation, as a Conduit Purchaser,
Bank of America, National Association, as Administrative Agent for the
Purchasers and as a Managing Agent and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent. Filed as Exhibit
10.110 to Navistar Financial Corporation’s Form 10-K dated and filed December
10, 2007. Commission File No. 001-04146. 10.22    Amended and Restated
Certificate Purchase Agreement dated as of October 23, 2007 to the amended and
restated Certificate dated December 27, 2004, by and among Navistar Financial
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding
LLC (f/k/a Liberty Street Funding Corporation), as a Conduit Purchaser, Bank of
America, National Association, as Administrative Agent for the Purchasers and as
a Managing Agent and as a Committed Purchaser and the Bank of Nova Scotia, as a
Committed Purchaser and as a Managing Agent. Filed as Exhibit 10.147 to Navistar
Financial Corporation’s Form 10-K dated and filed December 10, 2007. Commission
File No. 001-04146. 10.23    Amended and Restated Fee Letter dated as of October
23, 2007 to the Restated Fee Letter dated May 26, 2006 by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding LLC (f/k/a Liberty Street Funding Corporation), as a Conduit
Purchaser, Bank of America, National Association, as Administrative Agent for
the Purchasers and as a Managing Agent and as a Committed Purchaser and the Bank
of Nova Scotia, as a Committed Purchaser and as a Managing Agent. Filed as
Exhibit 10.148 to Navistar Financial Corporation’s Form 10-K dated and filed
December 10, 2007. Commission File No. 001-04146.

 

E-6



--------------------------------------------------------------------------------

10.24    Waiver and Extension dated December 7, 2007 to the Amended and Restated
Certificate Purchase Agreement dated December 27, 2004 by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding LLC (f/k/a Liberty Street Funding Corporation), as a Conduit
Purchaser, Bank of America, National Association, as Administrative Agent for
the Purchasers and as a Managing Agent and as a Committed Purchaser and the Bank
of Nova Scotia, as a Committed Purchaser and as a Managing Agent. Filed as
Exhibit 10.6 to Navistar Financial Corporation’s Form 8-K dated and filed
December 14, 2007. Commission File No. 001-04146. 10.25    Amendment, Waiver and
Extension to Amended and Restated Certificate Purchase Agreement, dated as of
January 31, 2007, by and among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding Corporation, as a
Conduit Purchaser, Bank of America, National Association, as Administrative
Agent for the Purchasers and as a Managing Agent and as a Committed Purchaser
and the Bank of Nova Scotia, as a Committed Purchaser and as a Managing Agent.
Filed as Exhibit 10.111 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.26    Master Owner
Trust Agreement dated as of June 10, 2004, between Navistar Financial Securities
Corporation, as Seller and Chase Manhattan Bank USA, N.A. as Master Owner Trust
Trustee. Filed as Exhibit 4.5 to Navistar Financial Dealer Note Master Owner
Trust’s Form 8-K dated June 10, 2004 and filed June 14, 2004. Commission File
No. 333-104639-01. 10.27    Indenture, dated as of June 10, 2004, between
Navistar Financial Dealer Notes Master Owner Trust, as Issuer and the Bank of
New York, as Indenture Trustee. Filed as Exhibit 4.2 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K dated June 10, 2004 and filed June 14,
2004. Commission File No. 333-104639-01. 10.28    Series 2005-1 Indenture
Supplement to the Indenture, dated as of February 28, 2005, between Navistar
Financial Dealer Note Master Owner Trust, as Issuer, and The Bank of New York,
as Indenture Trustee. Filed as Exhibit 4.1 to Navistar Financial Dealer Note
Master Owner Trust’s Form 8-K dated March 3, 2005 and filed March 4, 2005.
Commission File No. 333-104639-01. *10.29    Navistar International Corporation
1988 Non-Employee Director Stock Option Plan amended as of March 20, 1996. Filed
as Exhibit 10.19 to Form 10-K for the period ended October 31, 1997, which was
dated and filed December 22, 1997. Commission File No. 001-09618. *10.30   
Navistar International Corporation 1994 Performance Incentive Plan, as amended.
Filed as Exhibit 10.31 to Form 10-Q for the period ended January 31, 2002, which
was dated and filed March 11, 2002. Commission File No. 001-09618. *10.31   
Navistar International Corporation 1998 Supplemental Stock Plan, as amended and
supplemented by the Restoration Stock Option Program. Filed as Exhibit 10.32 to
Form 10-Q for the period ended January 31, 2002, which was dated and filed March
11, 2002 Commission File No. 1-9618. *10.32    Board of Directors resolution
amending the 1994 Performance Incentive Plan, the 1998 Supplemental Stock Plan
and the 1998 Non-Employee Director Stock Option Plan to prohibit the repricing
and discounting of options. Filed as Exhibit 10.36 to Form 10-K for the period
ended October 31, 2003, which was dated December 18, 2003 and filed December 19,
2003. Commission File No. 001-09618. *10.33    Board of Directors resolution
terminating the 1998 Non-Employee Directors Plan. Filed as Exhibit 10.39 to Form
10-Q for the period ended April 30, 2004, which was dated and filed June 9,
2004. Commission File No. 001-09618. *10.34    Navistar International
Corporation’s offer of employment to William Caton, a new executive officer of
Navistar, which contains the terms and conditions of certain compensation
awards. Filed as Exhibit 10.1 to Form 8-K dated and filed October 4, 2005.
Commission File No. 001-09618.

 

E-7



--------------------------------------------------------------------------------

  10.35   Credit Agreement dated January 19, 2007 among Navistar International
Corporation, as Borrower, the Subsidiary Guarantors party thereto, the Lenders
party thereto, JP Morgan Chase Bank, N.A., as administrative agent for the
Lenders, and the other Agents party thereto. Filed as Exhibit 10.59 to Form
8-K/A dated and filed January 25, 2007. Commission File No. 001-09618.  *10.36  
Board of Directors resolution approving an amended to Navistar International
Corporation’s Amended and Restated Executive Stock Ownership Program dated
September 1, 2004 to toll the time period in which a participant has for meeting
the stock ownership requirements of, and ability to earn premium shares under,
the program. Filed as Exhibit 10.68 to Form 8-K dated and filed February 26,
2007. Commission File No. 001-09618.  *10.37
&10.38   Compensation Committee and Board of Directors resolutions approving
certain technical amendments to Navistar’s 1994 Performance Incentive Plan, 1998
Supplemental Stock Plan, 1998 Interim Stock Plan, 1998 Non-Employee Directors
Stock Option Plan and 2004 Performance Incentive Plan. Filed as Exhibits 10.69
and 10.70 to Form 8-K dated and filed April 20, 2007. Commission File No.
001-09618.  *10.39
&10.40   Compensation Committee and Board of Directors resolutions approving
certain change of control amendments to Navistar’s 2004 Performance Incentive
Plan, 1998 Non-Employee Directors Stock Option Plan, 1988 Non-Employee Directors
Stock Option Plan, 1994 Performance Incentive Plan, 1998 Supplemental Stock Plan
and 1998 Interim Stock Plan. Filed as Exhibits 10.72 and 10.73 to Form 8-K dated
and filed June 22, 2007. Commission File No. 001-09618.    10.41   Amended and
Restated Credit Agreement dated July 1, 2005 among Navistar Financial
Corporation, Arrendadora Financiera Navistar, S.A. De C.V., Servicios
Financieros Navistar, S.A. De C.V. and Navistar Comercial, S.A. De C.V., as
Borrowers, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of America,
N.A., as the Syndication Agent, the Bank of Nova Scotia, as Documentation Agent,
J.P Morgan Securities Inc. and Banc of America Securities, LLC, as Joint Book
Managers and Joint Lead Arrangers and the lenders party thereto. Filed as
Exhibit 10.01 to Navistar Financial Corporation’s Form 8-K dated and filed
September 1, 2005. Commission File No. 001-04146.    10.42   Amended and
Restated Security, Pledge and Trust Agreement dated as of July 1, 2005, between
Navistar Financial Corporation and Deutsche Bank Trust Company Americas, as
Trustee, pursuant to the terms of the Credit Agreement. Filed as Exhibit 10.02
to Navistar Financial Corporation’s Form 8-K dated and filed July 1, 2005.
Commission File No. 001-04146.    10.43   First Waiver and Consent dated January
17, 2006 to Amended and Restated Credit Agreement dated July 1, 2005 among
Arrendadora Financiera Navistar, S.A. De C.V., Organizacion Auxiliar del
Credito, Servicios Financieros Navistar, S.A. De C.V., Sociedad Financiera De
Objecto Limitado, Navistar Comercial, S.A. De C.V., the lenders party thereto,
JP Morgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., as
syndication agent and The Bank of Nova Scotia, as documentation agent. Filed as
Exhibit 99.1 to Navistar Financial Corporation’s Form 8-K dated and filed March
8, 2006. Commission File No. 001-04146.    10.44   Second Waiver and Consent
dated March 2, 2006 to Amended and Restated Credit Agreement dated July 1, 2005
among Arrendadora Financiera Navistar, S.A. De C.V., Organizacion Auxiliar del
Credito, Servicios Financieros Navistar, S.A. De C.V., Sociedad Financiera De
Objecto Limitado, Navistar Comercial, S.A. De C.V., the lenders party thereto,
JP Morgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., as
syndication agent and The Bank of Nova Scotia, as documentation agent. Filed as
Exhibit 99.2 to Navistar Financial Corporation’s Form 8-K dated and filed March
8, 2006. Commission File No. 001-04146.

 

E-8



--------------------------------------------------------------------------------

   10.45    Third Waiver and Consent dated November 16, 2006 to Amended and
Restated Credit Agreement dated July 1, 2005 among Arrendadora Financiera
Navistar, S.A. De C.V., Organizacion Auxiliar del Credito, Servicios Financieros
Navistar, S.A. De C.V., Sociedad Financiera De Objecto Limitado, Navistar
Comercial, S.A. De C.V., the lenders party thereto, JP Morgan Chase Bank, N.A.,
as administrative agent, Bank of America, N.A., as syndication agent and The
Bank of Nova Scotia, as documentation agent. Filed as Exhibit 10.1 to Navistar
Financial Corporation’s Form 8-K dated and filed November 20, 2006. Commission
File No. 001-04146.    10.46    First Amendment dated March 28, 2007 to Amended
and Restated Credit Agreement dated July 1, 2005 among Arrendadora Financiera
Navistar, S.A. De C.V., Organizacion Auxiliar del Credito, Servicios Financieros
Navistar, S.A. De C.V., Sociedad Financiera De Objecto Limitado, Navistar
Comercial, S.A. De C.V., the lenders party thereto, JP Morgan Chase Bank, N.A.,
as administrative agent, Bank of America, N.A., as syndication agent and The
Bank of Nova Scotia, as documentation agent. Filed as Exhibit 10.1 to Navistar
Financial Corporation’s Form 8-K dated March 28, 2007 and filed April 3, 2007.
Commission File No. 001-04146.   10.47    ABL Credit Agreement dated June 15,
2007 among International Truck and Engine Corporation and four of its other
manufacturing subsidiaries, namely, IC Corporation, IC of Oklahoma, LLC, SST
Truck Company LP and International Diesel of Alabama, LLC, the lenders thereto,
Credit Suisse, as administrative agent, Bank of America, N.A., as collateral
agent, Banc of America Securities LLC and JPMorgan Chase Bank, N.A., as
co-syndication agents, General Electric Capital Corporation and Wachovia Capital
Finance Corporation (Central), as co-documentation agents, Credit Suisse
Securities (USA) LLC, Banc of America Securities LLC and J.P. Morgan Securities
Inc. as joint lead bookrunners, and Credit Suisse Securities (USA) LLC and Banc
of America Securities LLC, as joint lead arrangers. Filed as Exhibit 10.71 to
Form 8-K dated and filed June 19, 2007. Commission File No. 001-09618.   10.48
   Second Amendment and Fourth Waiver dated October 23, 2007 to Amended and
Restated Credit Agreement dated July 1, 2005 among Arrendadora Financiera
Navistar, S.A. De C.V., Organizacion Auxiliar del Credito, Servicios Financieros
Navistar, S.A. De C.V., Sociedad Financiera De Objecto Limitado, Navistar
Comercial, S.A. De C.V., the lenders party thereto, JP Morgan Chase Bank, N.A.,
as administrative agent, Bank of America, N.A., as syndication agent and The
Bank of Nova Scotia, as documentation agent. Filed as Exhibit 10.1 to Navistar
Financial Corporation’s Form 8-K dated and filed October 23, 2007. Commission
File No. 001-04146. *10.49    Compensation Committee of the Board of Directors
resolution recommending the appointment of Mr. William A. Caton as Executive
Vice President and Chief Financial Officer of Navistar, increasing his annual
base salary by $95,000 to $625,000, authorizing the award of a discretionary
cash bonus in an amount not to exceed $200,000 and providing Mr. Caton certain
other benefits commensurate with his Chief Financial Officer position. Filed as
Exhibit 10.101 to Form 10-K for the period ended October 31, 2005, which was
dated December 7, 2007 and filed December 10, 2007. Commission File No.
001-09618. *10.50    Board of Directors resolutions (i) providing for a cash
payment in the amount of $43,200 to each non-employee director in lieu of the
2006 annual grant to each director of 4,000 shares of Company common stock as
part of the Company’s overall director compensation, (ii) suspending the
requirement that each director receive at least one-fourth of their annual
retainer in the form of restricted stock during such period in which Regulation
BTR applies (accordingly, each director will receive the entire annual retainer
of $60,000 in four equal quarterly cash payments) and (iii) suspending for
calendar year 2007 each director’s ability to elect to receive stock in lieu of
a cash payment in accordance with the Non-Employee Directors Deferred Fee Plan.
Filed as Exhibit 10.102 to Form 10-K for the period ended October 31, 2005,
which was dated December 7, 2007 and filed December 10, 2007. Commission File
No. 001-09618.

 

E-9



--------------------------------------------------------------------------------

*10.51    Agreement between Navistar International Corporation and Mr. John
Correnti (a director of Navistar) to cancel the extension of the expiration date
of an option to purchase 2,000 shares of Navistar Common Stock as previously
disclosed on Form 8-K dated October 23, 2006. Please refer to Navistar’s Form
8-K dated and filed April 20, 2007 for more information on this subject.
Commission File No. 001-09618. Filed as Exhibit 10.103 to Form 10-K for the
period ended October 31, 2005, which was dated December 7, 2007 and filed
December 10, 2007. Commission File No. 001-09618.   10.52    Amended and
Restated Parents’ Side Agreement dated July 1, 2005 among Navistar International
Corporation and JPMorgan Chase Bank, N.A., as Administrative Agent for the
lenders indicated therein in respect of Navistar Financial Corporation’s Amended
and Restated Credit Agreement dated July 1, 2005. Filed as Exhibit 10.104 to
Form 10-K for the period ended October 31, 2005, which was dated December 7,
2007 and filed December 10, 2007. Commission File No. 001-09618.   10.53   
Amended and Restated Parent Guarantee dated July 1, 2005 among Navistar
International Corporation and JPMorgan Chase Bank, N.A., as Administrative Agent
for the lenders indicated therein in respect of Navistar Financial Corporation’s
Amended and Restated Credit Agreement dated July 1, 2005. Filed as Exhibit
10.105 to Form 10-K for the period ended October 31, 2005, which was dated
December 7, 2007 and filed December 10, 2007. Commission File No. 001-09618.
*10.54    Compensation Committee of the Board of Directors resolutions approving
the Annual Incentive Plan Criteria for 2008 for named executive officers. Filed
as Exhibit 10.106 to Form 8-K dated and filed December 14, 2007. Commission File
No. 001-09618. *10.55    Form of revised Executive Severance Agreement which is
executed with all executive officers dated December 31, 2007. Filed as Exhibit
10.107 to Form 8-K dated and filed December 14, 2007. Commission File No.
001-09618.   10.56    Fifth Waiver dated November 28, 2007 to Amended and
Restated Credit Agreement dated July 1, 2005 among Arrendadora Financiera
Navistar, S.A. De C.V., Organizacion Auxiliar del Credito, Servicios Financieros
Navistar, S.A. De C.V., Sociedad Financiera De Objecto Limitado, Navistar
Comercial, S.A. De C.V., the lenders party thereto, JP Morgan Chase Bank, N.A.,
as administrative agent, Bank of America, N.A., as syndication agent and The
Bank of Nova Scotia, as documentation agent. Filed as Exhibit 10.1 to Navistar
Financial Corporation’s Form 8-K dated and filed December 14, 2007. Commission
File No. 001-04146. *10.57    Form of Indemnification Agreement which is
executed with all non-employee directors dated December 11, 2007. Filed as
Exhibit 10.93 to Form 10-K for the period ended October 31, 2007, which was
dated and filed May 29, 2008. Commission File No. 001-09618. *10.58    Board of
Directors resolution approving an additional retainer for the lead director of
the Board of Directors. Filed as Exhibit 10.94 to Form 10-K for the period ended
October 31, 2007, which was dated and filed May 29, 2008. Commission File No.
001-09618. *10.59    Compensation Committee and Board of Directors approval of
2008 long term emergence incentive grants to non-employee directors and named
executive officers. Filed as Exhibit 10.95 to Form 10-Q for the period ended
April 30, 2008, which was dated and filed June 27, 2008. Commission File No.
001-09618. *10.60    Navistar, Inc. Supplemental Executive Retirement Plan, as
amended and restated effective as of January 1, 2005 (including amendment
through July 31, 2008). Filed as Exhibit 10.82 to Quarterly Report on Form 10-Q
for the period ended July 31, 2008, which was dated and filed on September 3,
2008. Commission File No. 001-09618. *10.61    Navistar, Inc. Managerial
Retirement Objective Plan, as amended and restated effective as of January 1,
2005 (including amendments through July 31, 2008). Filed as Exhibit 10.83 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618. In December
2008, the Navistar Financial Corporation Managerial Retirement Objective Plan
was merged with and into the Navistar, Inc. Managerial Retirement Objective Plan
without requiring material modifications to the Navistar, Inc. Managerial
Retirement Objective Plan as the plans were substantially identical.

 

E-10



--------------------------------------------------------------------------------

*10.62    Navistar, Inc. Supplemental Retirement Accumulation Plan, effective as
of January 31, 2008 (including amendments through July 31, 2008). Filed as
Exhibit 10.85 to Quarterly Report on Form 10-Q for the period ended July 31,
2008, which was dated and filed on September 3, 2008. Commission File No.
001-09618. *10.63    Form of Incentive Stock Option Award Agreement. Filed as
Exhibit 10.87 to Quarterly Report on Form 10-Q for the period ended July 31,
2008, which was dated and filed on September 3, 2008. Commission File No.
001-09618. *10.64    Form of Supplement to Incentive Stock Option Award
Agreement. Filed as Exhibit 10.88 to Quarterly Report on Form 10-Q for the
period ended July 31, 2008, which was dated and filed on September 3, 2008.
Commission File No. 001-09618. *10.65    Form of Non-Qualified Stock Option
Award Agreement. Filed as Exhibit 10.89 to Quarterly Report on Form 10-Q for the
period ended July 31, 2008, which was dated and filed on September 3, 2008.
Commission File No. 001-09618. *10.66    Form of Supplement to Non-Qualified
Stock Option Award Agreement. Filed as Exhibit 10.90 to Quarterly Report on Form
10-Q for the period ended July 31, 2008, which was dated and filed on September
3, 2008. Commission File No. 001-09618. *10.67    Form of Restoration Stock
Option Award Agreement. Filed as Exhibit 10.91 to Quarterly Report on Form 10-Q
for the period ended July 31, 2008, which was dated and filed on September 3,
2008. Commission File No. 001-09618. *10.68    Form of Supplement to Restoration
Stock Option Award Agreement. Filed as Exhibit 10.92 to Quarterly Report on Form
10-Q for the period ended July 31, 2008, which was dated and filed on September
3, 2008. Commission File No. 001-09618. *10.69    Form of Non-Employee Director
Stock Option Award Agreement. Filed as Exhibit 10.93 to Quarterly Report on Form
10-Q for the period ended July 31, 2008, which was dated and filed on September
3, 2008. Commission File No. 001-09618. *10.70    Form of Supplement to
Non-Employee Director Stock Option Award Agreement. Filed as Exhibit 10.94 to
Quarterly Report on Form 10-Q for the period ended July 31, 2008, which was
dated and filed on September 3, 2008. Commission File No. 001-09618. *10.71   
Form of Restricted Stock Award Agreement. Filed as Exhibit 10.95 to Quarterly
Report on Form 10-Q for the period ended July 31, 2008, which was dated and
filed on September 3, 2008. Commission File No. 001-09618. *10.72    Form of
Deferred Share Unit Certificate. Filed as Exhibit 10.97 to Quarterly Report on
Form 10-Q for the period ended July 31, 2008, which was dated and filed on
September 3, 2008. Commission File No. 001-09618. *10.73    Board of Directors
resolution amending the 1998 Non-Employee Director Stock Option Plan to permit
net settlement of shares. Filed as Exhibit 10.98 to Quarterly Report on Form
10-Q for the period ended July 31, 2008, which was dated and filed on
September 3, 2008. Commission File No. 001-09618. *10.74    Compensation
Committee resolutions amending the Navistar’s 1994 Performance Incentive Plan,
1998 Interim Stock Plan, 1998 Supplemental Stock Plan, 2004 Performance
Incentive Plan and the 1998 Non-Employee Director Stock Option Plan, to permit
net settlement of shares. Filed as Exhibit 10.99 to Quarterly Report on Form
10-Q for the period ended July 31, 2008, which was dated and filed on September
3, 2008. Commission File No. 001-09618. *10.75    Amendment No. 1 to William A.
Caton’s Executive Severance Agreement. Filed as Exhibit 10.100 to Quarterly
Report on Form 10-Q for the period ended July 31, 2008, which was dated and
filed on September 3, 2008. Commission File No. 001-09618.

 

E-11



--------------------------------------------------------------------------------

*10.76    Form of Restricted Stock Unit Award Notice and Agreement. Filed as
Exhibit 10.101 to Quarterly Report on Form 10-Q for the period ended July 31,
2008, which was dated and filed on September 3, 2008. Commission File No.
001-09618.  10.77    Amendment and Extension to Amended and Restated Certificate
Purchase Agreement, dated as of October 15, 2008, by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding LLC (f/k/a Liberty Street Funding Corporation), as a Conduit
Purchaser, Bank of America, National Association, as Administrative Agent for
the Purchasers and as a Managing Agent and as a Committed Purchaser and the Bank
of Nova Scotia, as a Committed Purchaser and as a Managing Agent. Filed as
Exhibit 10.1 to Navistar Financial Corporation’s Form 8-K dated October 15, 2008
and filed October 21, 2008. Commission File No. 001-04146.  10.78    Amendment
No. 3 dated October 20, 2008 to the Series 2000-VFC Supplement to the Pooling
and Servicing Agreement dated January 28, 2000, by and among Navistar Financial
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller
and The Bank of New York, a New York banking corporation, as Master Trust
Trustee. Filed as Exhibit 10.2 to Navistar Financial Corporation’s Form 8-K
dated October 15, 2008 and filed October 21, 2008. Commission File No.
001-04146.

The following documents of Navistar International Corporation are filed
herewith:

 

*10.79    Compensation Committee of the Board of Directors resolutions approving
the Annual Incentive Plan Criteria for 2009 for named executive officers. *10.80
   Form of Premium Share Unit Certificate, as amended. *10.81    Form of Premium
Share Deferral Election Form. *10.82    Navistar International Corporation
Amended and Restated Executive Stock Ownership Program dated December 16, 2008.
*10.83    Navistar International Corporation Non-Employee Directors’ Deferred
Fee Plan, as amended and restated December 16, 2008. *10.84    Navistar
International Corporation 2004 Performance Incentive Plan, as amended and
restated December 16, 2008. *10.85    Compensation Committee and Board of
Directors approval of 2009 long term incentive equity grant to non-employee
directors and named executive officers. *10.86    First Amendment to the
Navistar, Inc. Supplemental Retirement Accumulation Plan.

 

* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

 

E-12